 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT, made and entered into effective as of
September 19, 2007 (the “Effective Date”) by and between Walter C. Rakowich (the
“Executive”) and ProLogis, a Maryland real estate investment trust (the
“Company”),
WITNESSETH THAT:
     WHEREAS, the Executive is currently employed by the Company in an executive
capacity;
     WHEREAS, the Management Development and Executive Compensation Committee
(the “Committee”) of the Board of Trustees (the “Board”) of the Company has the
authority to determine compensation of the Company’s executives; and
     WHEREAS, the Committee has determined that, to ensure that the Executive
receives a competitive compensation package, to maintain continuity in the
management of the Company’s affairs, and to protect the Company’s valuable
business interests, it is appropriate to enter into this Agreement on the terms
herein provided;
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, it is hereby covenanted and agreed by the Executive and the Company
as follows:
     1. Term. The parties agree that the Company will continue to employ the
Executive as its President and Chief Operating Officer, and the Executive agrees
to continue in the employ of the Company in such capacity, from and after the
Effective Date through December 31, 2009 (the “Agreement Term”).
     2. Performance of Services. The Executive’s employment with the Company
shall be subject to the following:

(a)   During the Agreement Term, while the Executive is employed by the Company,
the Executive shall devote his full time, energies and talents to serving as the
President and Chief Operating Officer of the Company.   (b)   The Executive
shall report to the Chief Executive Officer of the Company. The Executive agrees
that he shall perform his duties faithfully and efficiently subject to the
directions of the Chief Executive Officer of the Company. The Executive’s duties
may include providing services for both the Company and the Subsidiaries (as
defined below), as determined by the Board; provided, that the Executive shall
not, without his consent, be assigned tasks that would be inconsistent with
those of the President and Chief Operating Officer of the Company. The Executive
shall have such authority, power, responsibilities and duties as are inherent in
his positions (and the undertakings applicable to his positions) and necessary
to carry out his responsibilities and the duties required of him hereunder.  
(c)   Notwithstanding the foregoing provisions of this paragraph 2, during the
Agreement Term, the Executive may devote reasonable time to activities other
than those required

 



--------------------------------------------------------------------------------



 



    under this Agreement, including the supervision of his personal investments,
and activities involving professional, charitable, community, educational,
religious and similar types of organizations, speaking engagements, membership
on the boards of directors of other organizations, and similar types of
activities, to the extent that such other activities do not in the judgment of
the Board, inhibit or prohibit the performance of the Executive’s duties under
this Agreement, or conflict in any material way with the business of the Company
or any Subsidiary; provided, however, that the Executive shall not serve on the
board of any for profit business, or hold any other position with any business,
without the consent of the Board.   (d)   For purposes of this Agreement, the
term “Subsidiary” shall mean any corporation, partnership, joint venture or
other entity during any period in which at least a fifty percent interest in
such entity is owned, directly or indirectly, by the Company (or a successor to
the Company).

     3. Compensation. Subject to the terms of this Agreement, during the
Agreement Term, while the Executive is employed by the Company, the Company
shall compensate him for his services as follows:

(a)   The Executive shall receive, for the Agreement Term, a minimum base salary
(the “Base Salary”) and minimum target bonus (“Target Bonus”) equal to his base
salary and target bonus as in effect immediately prior to the Effective Date,
which amounts were $630,000 Base Salary and $840,000 Target Bonus, and an actual
annual bonus that, as a percentage, is the same as awarded to other senior
executives for the applicable period.   (b)   On the Effective Date, the
Executive shall be awarded 100,000 restricted share units (“RSUs”) under the
ProLogis 2006 Long-Term Incentive Plan (the “Incentive Plan”), which RSUs shall
vest on the “Vesting Date” specified below:

          Vesting Date   Number of Units
December 31, 2008
  25,000  
December 31, 2009
  25,000  
December 31, 2010
  25,000  
December 31, 2011
  25,000  

(c)   For calendar years 2007 and 2008, the Executive shall be entitled to, at a
minimum, the same Long-Term Compensation as he was granted for calendar year
2006. For purposes of this Agreement, “Long-Term Compensation” means,
collectively, contingent performance shares, stock options and share units and
the Long-Term Compensation granted to the Executive in each of 2007 and 2008
shall be a minimum of $2.75 million annually. The Long-Term Compensation to be
granted to the Executive pursuant to this subparagraph 3(c) shall be granted
under the Incentive Plan and at the same time the applicable annual grants are
made to other senior executives of the Company. In no event shall the Executive
be granted Long-Term Compensation pursuant to this

2



--------------------------------------------------------------------------------



 



    subparagraph 3(c) unless he is employed by the Company on the date of grant.
The Long-Term Compensation granted to the Executive pursuant to this
subparagraph 3(c) shall be subject to the same terms and conditions as apply to
the annual grants of Long-Term Compensation to other senior executives of the
Company for the applicable grant, subject to the terms and conditions of this
Agreement.   (d)   The Executive shall not be entitled to a grant of Long-Term
Compensation for calendar year 2009.   (e)   Except as otherwise specifically
provided to the contrary in this Agreement, the Executive shall be eligible to
participate in the Company’s employee benefit plans, programs, policies and
arrangements to the same extent and on the same terms as those benefits are
provided by the Company from time to time to the Company’s other similarly
situated senior management employees. However, the Company shall not be required
to provide a benefit under this subparagraph 3(e) if such benefit would
duplicate (or otherwise be of the same type as) a benefit specifically required
to be provided under another provision of this Agreement. The Executive shall
complete all forms and physical examinations, and otherwise take all other
similar actions to secure coverage and benefits described in this subparagraph
3(e), to the extent determined to be necessary or appropriate by the Company.  
(f)   The Executive is authorized to incur reasonable expenses for
entertainment, traveling, meals, lodging and similar items in promoting the
Company’s business. The Company will reimburse the Executive for all reasonable
expenses so incurred in accordance with the normal practices of the Company
during his employment with the Company; provided, however, that, the
reimbursement of any such expenses that are taxable to the Executive shall be
made on or before the last day of the year in which the expense was incurred,
the amount of the expenses eligible for reimbursement during one year will not
affect the amount of expenses eligible for reimbursement in any other year, and
the right to reimbursement shall not be subject to liquidation or exchange for
another benefit.   (g)   Each award of Long-Term Compensation that has been
granted to the Executive under the Incentive Plan (or the ProLogis 1997
Long-Term Incentive Plan (the “1997 Plan”)) and that is outstanding on the
Effective Date (each an “Existing Award”) shall provide (or, if applicable,
shall be amended to provide) and each award of Long-Term Compensation that is
granted to the Executive under the Incentive Plan on or after the Effective Date
(“New Awards”, Existing Awards and New Awards sometimes being referred to below
collectively as “Awards”) shall provide as follows as of the Effective Date or,
with respect to a New Award, the date on which the New Award is granted:

  (i)   If the Date of Termination occurs during the Agreement Term (other than
by the Company for reasons other than for Cause or resignation by the Executive
on account of Constructive Discharge), any portion of the Awards that are not
vested as of the Date of Termination shall be forfeited as of the Date of
Termination and the Executive shall have no further rights under or with respect
thereto.

3



--------------------------------------------------------------------------------



 



  (ii)   If the Date of Termination occurs after the Agreement Term or during
the Agreement Term by the Company for reasons other than for Cause or by
resignation by the Executive on account of Constructive Discharge, any Award
that is not then vested shall continue to vest in accordance with its terms as
though the Executive had remained as an employee of the Company until such Award
is fully vested.     (iii)   To the extent applicable and to the extent vested,
each Award shall remain exercisable through the Expiration Date, which shall be
amended in each Existing Award and shall be defined in each New Award as the ten
year anniversary of the date of grant, unless the Date of Termination is for
Cause or resignation by the Executive other than for Constructive Discharge in
which case the Expiration Date shall be that defined in the Incentive Plan or
the 1997 Plan, as applicable..     (iv)   Notwithstanding the foregoing
provisions of this paragraph 3(g), if, within one year following the Date of
Termination the Executive breaches the provisions of paragraph 8 or subparagraph
9(b) or within two years following the Date of Termination the Executive
breaches the provisions of subparagraph 9(a), any Awards that are not vested
and, if applicable, exercisable upon the date of such breach shall be forfeited
and the Executive shall have no further rights under or with respect thereto

     4. Termination. The Executive’s employment with the Company during the
Agreement Term may be terminated by the Company or the Executive without any
breach of this Agreement only under the circumstances described in subparagraphs
4(a) through 4(f):

(a)   Death. The Executive’s employment hereunder will terminate upon his death.
  (b)   Permanent Disability. The Company may terminate the Executive’s
employment during any period in which he is Permanently Disabled. The Executive
shall be considered “Permanently Disabled” during any period in which he is
unable, by reason of a medically determinable physical or mental impairment, to
engage in the material and substantial duties of his regular occupation, and
such condition is expected to be permanent, as determined by the Board.   (c)  
Cause. The Company may terminate the Executive’s employment hereunder at any
time for Cause. For purposes of this Agreement, the term “Cause” shall mean in
the reasonable judgment of the Board (i) the willful and continued failure by
the Executive to substantially perform his duties with the Company or any
subsidiary after written notification by the Company or subsidiary, (ii) the
willful engaging by the Executive in conduct which is demonstrably injurious to
the Company or any subsidiary, monetarily or otherwise, or (iii) the engaging by
the Executive in egregious misconduct involving serious moral turpitude. For
purposes hereof, no act, or failure to act, on the Executive’s part shall be
deemed “willful” unless done, or omitted to be done, by the Executive not in
good faith and without reasonable belief that such action was in the best
interest of the Company or subsidiary.

4



--------------------------------------------------------------------------------



 



(d)   Constructive Discharge. If (I) the Executive provides written notice to
the Company of the occurrence of Good Reason (as defined below) within 90 days
after the Executive first has knowledge of the circumstances constituting Good
Reason, which notice specifically identifies the circumstances which the
Executive believes constitute Good Reason; (II) the Company fails to notify the
Executive of the Company’s intended method of correction within 30 days after
the Company receives the notice and fails to correct such circumstances within
60 days after the Company receives the notice, or the Company fails to correct
the circumstances within 30 days after such notice; and (III) the Executive
resigns within 90 days after the latest of (A) the date of the Company’s
response to the Executive’s notice, if such notice does not indicate an
intention to correct such circumstances, (B) the last day of the correction
period if the circumstances have not been corrected by such date, or (C) the
date of the Executive’s notice to the Company if the Company does not respond to
the Executive’s notice to the Company within 30 days, then the Executive shall
be considered to have been subject to a Constructive Discharge by the Company.
For purposes of this Agreement, “Good Reason” shall mean, without the
Executive’s express written consent (and except in consequence of a prior
termination of the Executive’s employment), the occurrence of any of the
following circumstances:

  (i)   The material diminution in the Executive’s authority, duties or
responsibilities.     (ii)   A material reduction by the Company in the
Executive’s Base Salary to an amount that is less than required under
subparagraph 3(a).     (iii)   The relocation of the Executive’s base office to
an office that is more than 30 highway miles from the Executive’s base office on
the Effective Date, which the parties agree would be a material change in the
geographic location at which the Executive would be required to perform
services.

    The Executive’s right to terminate his employment pursuant to this
subparagraph 4(d) shall not be affected by his incapacity due to physical or
mental illness.   (e)   Termination by Executive. The Executive may terminate
his employment hereunder at any time for any reason by giving the Company prior
written Notice of Termination (as defined in subparagraph 4(g)), which Notice of
Termination shall be effective not less than 30 days after it is given to the
Company, provided that nothing in this Agreement shall require the Executive to
specify a reason for any such termination. However, to the extent that the
procedures specified in subparagraph 4(d) are required, the procedures of this
subparagraph 4(e) may not be used in lieu of the procedures required under
subparagraph 4(d).   (f)   Termination by Company. The Company may terminate the
Executive’s employment hereunder at any time for any reason, by giving the
Executive prior written Notice of Termination, which Notice of Termination shall
be effective immediately, or such later time as is specified in such notice. The
Company shall not be required to specify a reason for the termination under this
subparagraph 4(f), provided that termination of the Executive’s employment by
the Company shall be deemed to have occurred under this

5



--------------------------------------------------------------------------------



 



    subparagraph 4(f) only if it is not for reasons described in subparagraph
4(b), 4(c), 4(d), or 4(e).   (g)   Notice of Termination. Any termination of the
Executive’s employment by the Company or the Executive (other than a termination
pursuant to subparagraph 4(a)) must be communicated by a written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” means a dated notice which indicates the Date of Termination
(not earlier than the date on which the notice is provided), and which indicates
the specific termination provision in this Agreement relied on and which sets
forth in reasonable detail the facts and circumstances, if any, claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated.   (h)   Date of Termination. “Date of Termination” means
the last day the Executive is employed by the Company and the Subsidiaries,
provided that the Executive’s employment is terminated in accordance with the
foregoing provisions of this paragraph 4.   (i)   Effect of Termination. If, on
the Date of Termination, the Executive is a member of the Board or the board of
trustees or board of directors any of the Subsidiaries, or holds any other
position with the Company and the Subsidiaries (other than the position
described in subparagraph 2(a)), the Executive shall resign from all such
positions as of the Date of Termination.

     5. Rights Upon Termination. The Executive’s right to payment and benefits
under this Agreement for periods after his Date of Termination shall be
determined in accordance with the following provisions of this paragraph 5:

(a)   If the Executive’s Date of Termination occurs during the Agreement Term
for any reason, the Company shall pay to the Executive:

  (i)   The Executive’s Base Salary (to the extent not previously paid) for the
period ending on the Date of Termination.     (ii)   Payment for unused vacation
days, as determined in accordance with Company policy as in effect from time to
time.     (iii)   If the Date of Termination occurs after the end of a
performance period and prior to the payment of the Target Bonus (as described in
subparagraph 3(b)) for the period, the Executive shall be paid such bonus amount
at the regularly scheduled time.     (iv)   Any other payments or benefits to be
provided to the Executive by the Company pursuant to any employee benefit plans
or arrangements adopted by the Company, to the extent such amounts are due from
the Company.

    Except as may otherwise be expressly provided to the contrary in this
Agreement, nothing in this Agreement shall be construed as requiring the
Executive to be treated as

6



--------------------------------------------------------------------------------



 



    employed by the Company for purposes of any employee benefit plan or
arrangement following the date of the Executive’s Date of Termination.   (b)  
If the Executive’s Date of Termination occurs during the Agreement Term under
circumstances described in subparagraph 4(a) (relating to the Executive’s
death), subparagraph 4(b) (relating to the Executive’s being Permanently
Disabled), subparagraph 4(c) (relating to the Executive’s termination for
Cause), subparagraph 4(e) (relating to the Executive’s resignation), or if the
Executive’s employment with the Company terminates after the end of the
Agreement Term then, except as otherwise expressly provided in this Agreement or
otherwise agreed in writing between the Executive and the Company, the Company
shall have no obligation to make payments under the Agreement for periods after
the Executive’s Date of Termination; provided, however that if the Date of
Termination occurs as a result of the Executive’s death or on account of the
Executive being Permanently Disabled, or in the case of Executive’s death after
the Date of Termination but prior to the complete vesting of any Award, then all
Awards, to the extent then outstanding, shall be fully vested as of the Date of
Termination or death, as the case may be.   (c)   If the Executive’s Date of
Termination occurs during the Agreement Term under circumstances described in
subparagraph 4(d) (relating to Constructive Discharge) or subparagraph 4(f)
(relating to termination by the Company without Cause), then, in addition to the
amounts payable in accordance with subparagraph 5(a), the Company shall pay or
provide to the Executive the following payments and benefits (collectively, the
“Severance Benefits”):

  (i)   The Executive shall receive from the Company for the period (the
“Severance Period”) from the Date of Termination continuing through the end of
the Agreement Term, or, if later, the six-month anniversary of the Date of
Termination, the Base Salary amount described in subparagraph 3(a), as in effect
on his Date of Termination, which amounts shall be in accordance with the
Company’s normal payroll practices, as well as any portion of the Executive’s
actual bonus for the Agreement Term as determined in accordance with Paragraph
3(a) that has not yet been paid, which bonus shall be paid at such times as such
annual bonuses are paid to other similarly situated executives. The Severance
Period, and the Company’s obligation to make payments under this clause (i)
shall cease with respect to periods after the earlier to occur of the date of
the Executive’s death, or a date, if any, of the breach by the Executive of the
provisions of paragraphs 8 or 9 of this Agreement.     (ii)   Continuation of
coverage for the Severance Period under the employee benefit plans and
arrangements of the Company in which the Executive was participating at the time
of his termination of employment; provided that in no event shall the benefits
provided (or made available) with respect to any plan or arrangement under this
clause (c)(ii) be materially less favorable to the Executive than the benefits
most favorable to the Executive that are provided (or were available) during the
one-year period prior to such termination of employment. To the extent
applicable, in determining the amount of benefits to which the Executive is

7



--------------------------------------------------------------------------------



 



      entitled under this clause (c)(ii), it shall be assumed that the Executive
shall continue to be entitled to the Base Salary that he was receiving
immediately prior to the termination, and the bonus for the year prior to the
year in which the termination occurs. If the Company reasonably determines that
the Executive cannot participate in any benefit plan because he is not actively
performing services for the Company, then, in lieu of providing benefits under
any such plan, the Company shall make payments to the Executive equal to the
reduction in funding cost resulting from the Executive’s exclusion from such
plan, which payments shall be made no later than March 15 of the year following
the Executive’s Date of Termination in a lump sum and shall fully satisfy any
obligation of the Company to continue benefits under such plans; provided that
the Company shall not be permitted to provide substitute benefits under this
clause (c)(ii) with respect to medical insurance, life insurance or disability
benefits.     (iii)   All of the RSUs granted to the Executive pursuant to
subparagraph 3(b) and any Awards granted to the Executive on or after the
Effective Date, to the extent then outstanding, shall be fully vested as of the
Date of Termination.

(d)   Notwithstanding any other provisions of this Agreement, no Severance
Benefits will be paid or provided under this Agreement unless and until (i) the
Executive executes a release of claims against the Company in a form prepared by
the Company and agreed to by the Executive in his reasonable discretion (the
“Release”), which Release shall be executed no later than 30 days after the Date
of Termination, and (ii) as of the seventh day following the Executive’s
execution of the Release, the Release is not revoked. If the requirements set
forth in subparagraphs (i) (the “consideration requirements”) and (ii) (the
“revocation requirements”) are not satisfied, the Executive shall have no rights
to or with respect to any Severance Benefits under this Agreement. Any Severance
Benefits that are not paid or provided pending satisfaction of the consideration
requirements and/or revocation requirements but that would otherwise have been
paid or provided pursuant to this Agreement had those requirements been
satisfied on the Date of Termination shall be paid or provided on the tenth day
following the last day of the revocation period.   (e)   Except as may be
otherwise specifically provided in an amendment of this subparagraph 5(e)
adopted in accordance with paragraph 16, the Executive’s rights under this
paragraph 5 shall be in lieu of any benefits that may be otherwise payable to or
on behalf of the Executive pursuant to the terms of any severance pay
arrangement of the Company or any Subsidiary or any other, similar arrangement
of the Company or any Subsidiary providing benefits upon involuntary termination
of employment, other than the benefits provided by the Executive Protection
Agreement between the Executive and the Company. Notwithstanding any other
provision of this Agreement, in the event that the Executive becomes entitled to
benefits under the Executive Protection Agreement, the Executive shall not be
entitled to any benefits under this Agreement on account of his termination of
employment with the Company and the Subsidiaries but rather all such benefits
shall be provided in accordance with the terms of the Executive Protection
Agreement.

8



--------------------------------------------------------------------------------



 



(f)   If the Executive’s Date of Termination occurs during the Agreement Term
under circumstances described in subparagraph 4(d) (relating to Constructive
Discharge) or subparagraph 4(f) (relating to termination by the Company without
Cause), or if the Executive’s employment with the Company terminates after the
end of the Agreement Term then, in addition to the amounts payable in accordance
with subparagraph 5(a) and (c), if the Executive timely elects to continue
receiving group medical insurance pursuant to the federal “COBRA” law, 29 U.S.C.
§ 1161 et seq., the Company shall continue to pay the share of the premium for
such coverage that is paid by the Company for active similarly situated
employees who receive the same type of coverage for so long as the Executive is
eligible for such COBRA continuation of coverage (“Benefit Continuation
Period”). The remaining balance of any premium costs shall be paid by the
Executive on a monthly basis for as long as, and to the extent that, the
Executive remains eligible for COBRA continuation. The Benefit Continuation
Period, and the Company’s obligation to make payments under this clause shall
cease with respect to periods after the earlier to occur of the date of the
Executive’s death, or a date, if any, of the breach by the Executive of the
provisions of paragraphs 8 or 9 of this Agreement.

     6. Duties on Termination. Subject to the terms and conditions of this
Agreement, during the period beginning on the date of delivery of a Notice of
Termination, and ending on the Date of Termination, the Executive shall continue
to perform his duties as set forth in this Agreement, and shall also perform
such services for the Company as are necessary and appropriate for a smooth
transition to the Executive’s successor, if any. Notwithstanding the foregoing
provisions of this paragraph 6, the Company may suspend the Executive from
performing his duties under this Agreement following the delivery of a Notice of
Termination providing for the Executive’s resignation, or delivery by the
Company of a Notice of Termination providing for the Executive’s termination of
employment for any reason; provided, however, that during the period of
suspension (which shall end on the Date of Termination), the Executive shall
continue to be treated as employed by the Company for other purposes, and his
rights to compensation or benefits shall not be reduced by reason of the
suspension.
     7. Mitigation and Set-Off. The Executive shall not be required to mitigate
the amount of any payment provided for in this Agreement by seeking other
employment or otherwise. The Company shall not be entitled to set off against
the amounts payable to the Executive under this Agreement any amounts owed to
the Company by the Executive, any amounts earned by the Executive in other
employment after termination of his employment with the Company, or any amounts
which might have been earned by the Executive in other employment had he sought
such other employment.
     8. Confidential Information. The Executive agrees that, during the
Agreement Term, and at all times thereafter:

(a)   Except as may be required by the lawful order of a court or agency of
competent jurisdiction, except as necessary to carry out his duties to the
Company and its Subsidiaries, or except to the extent that the Executive has
express authorization from the Company, the Executive agrees to keep secret and
confidential indefinitely, all Confidential Information, and not to disclose the
same, either directly or indirectly, to any other person, firm, or business
entity, or to use it in any way.

9



--------------------------------------------------------------------------------



 



(b)   To the extent that any court or agency seeks to have the Executive
disclose Confidential Information, he shall promptly inform the Company, and he
shall take such reasonable steps to prevent disclosure of Confidential
Information until the Company has been informed of such requested disclosure,
and the Company has an opportunity to respond to such court or agency. To the
extent that the Executive obtains information on behalf of the Company or any of
the Subsidiaries that may be subject to attorney-client privilege as to the
Company’s attorneys, the Executive shall take reasonable steps to maintain the
confidentiality of such information and to preserve such privilege.   (c)  
Nothing in the foregoing provisions of this paragraph 8 shall be construed so as
to prevent the Executive from using, in connection with his employment for
himself or an employer other than the Company or any of the Subsidiaries,
knowledge which was acquired by him during the course of his employment with the
Company and the Subsidiaries, and which is generally known to persons of his
experience in other companies in the same industry.   (d)   For purposes of this
Agreement, the term “Confidential Information” shall include all non-public
information (including, without limitation, information regarding litigation and
pending litigation) concerning the Company and the Subsidiaries which was
acquired by or disclosed to the Executive during the course of his employment
with the Company, or during the course of his consultation with the Company
following his Date of Termination (regardless of whether consultation is
pursuant to paragraph 10).   (e)   This paragraph 8 shall not be construed to
unreasonably restrict the Executive’s ability to disclose confidential
information in an arbitration proceeding or a court proceeding in connection
with the assertion of, or defense against any claim of breach of this Agreement
in accordance with paragraph 23. If there is a dispute between the Company and
the Executive as to whether information may be disclosed in accordance with this
subparagraph 8(e) the matter shall be submitted to the arbitrators or the court
(whichever is applicable) for decision.

     9. Noncompetition. During the Restricted Period (as defined below) the
Executive will not, without the Company’s prior written consent (which consent
shall not be unreasonably withheld), directly or indirectly, for the Executive’s
own account or for or on behalf of any other person or entity, whether an
officer, director, employee, partner, consultant, or otherwise:

  (a)   engage or participate in, directly or indirectly, alone or as principal,
agent, employee, employer, consultant, investor or partner of, or assist in the
management of, or provide advisory or other services to, or own any stock or any
other ownership interest in, or make any financial investment in, any business
or entity which is Competitive with the Company (as defined below) or purchase
any property which could reasonably be used to provide or develop a business
that is Competitive with the Company; or     (b)   solicit or attempt to hire or
employ, in any fashion (whether as an employee, independent contractor or
otherwise), any employee of the Company or the Subsidiaries, or solicit or
induce, or attempt to solicit or induce, any of the

10



--------------------------------------------------------------------------------



 



      Company’s or the Subsidiaries’ employees to terminate their relationship
with the Company and/or the Subsidiaries; provided, however, that this
subparagraph shall not be applicable to, and the Executive shall not be in
breach of this Agreement, if such solicitation or inducement is by an entity or
individual with whom the Executive is affiliated if the Executive was not
directly involved with such solicitation or inducement.

     For purposes of this Agreement:

  (i)   The term “Restricted Period” means, the period during which the
Executive is employed by the Company and the period following the Date of
Termination and ending, for purposes of subparagraph 9(a), on the second
anniversary of the Date of Termination and ending, for purposes of subparagraph
9(b), on the first anniversary of the Date of Termination.     (ii)   A business
or entity shall be considered “Competitive with the Company” if it engages in
any of the businesses in which the Company or any of its affiliates engages,
including the business of providing distribution facilities or services, the
acquisitions of properties for such purpose and the design of business
strategies for such purpose. For purposes of the portion of the Restricted
Period following the Executive’s Date of Termination, the businesses in which
the Company or any of its affiliates engages shall be determined as of the
Executive’s Date of Termination.     (iii)   For periods after the Executive’s
Date of Termination, a business entity shall not be considered “Competitive with
the Company” (as defined in clause (ii) above) for purposes of this Agreement if
it builds anything other than industrial warehouses or acquires property for
purposes of developing anything other than industrial warehouses and the
Executive’s investment in such business or entity does not exceed $10,000,000
with respect to any one transaction or $20,000,000 in the aggregate for all
transactions for the portion of the Restricted Period following his Date of
Termination.

     10. Assistance with Claims. The Executive agrees that, for the period
beginning on the Effective Date, and continuing for a reasonable period after
the Executive’s Date of Termination, the Executive will assist the Company and
the Subsidiaries in defense of any claims that may be made against the Company
and the Subsidiaries, and will assist the Company and the Subsidiaries in the
prosecution of any claims that may be made by the Company or the Subsidiaries,
to the extent that such claims may relate to services performed by the Executive
for the Company and the Subsidiaries (“Proceedings”). The Executive agrees to
promptly inform the Company if he becomes aware of any lawsuits involving such
claims that may be filed against the Company or any Subsidiary. The Company
agrees to provide legal counsel to the Executive in connection with such
assistance (to the extent legally permitted), and to reimburse the Executive for
all of the Executive’s reasonable out-of-pocket expenses associated with such
assistance, including travel expenses and reasonable legal expenses; provided,
however, that such expenses shall be reimbursed no later than March 15 of the
year following the year in which they are incurred. If the amount of time spent
by the Executive fulfilling his obligations under

11



--------------------------------------------------------------------------------



 



this section exceeds 20 hours, the Company shall pay the Executive an hourly
rate for his time in fulfilling his obligations, which hourly rate shall be
determined by dividing the Executive’s annual Base Salary when last employed by
the Company by 1920, which payments shall be made in accordance with the normal
payroll practices of the Company. The Executive shall choose his legal counsel
in his reasonable sole discretion. For periods after the Executive’s employment
with the Company terminates, the Company agrees to provide reasonable
compensation to the Executive for such assistance, which compensation shall be
paid within 30 days after the assistance is performed. The Executive also agrees
to promptly inform the Company if he is asked to assist in any investigation of
the Company or the Subsidiaries (or their actions) that may relate to services
performed by the Executive for the Company or the Subsidiaries, regardless of
whether a lawsuit has then been filed against the Company or the Subsidiaries
with respect to such investigation. The Executive agrees that the Executive
shall testify truthfully in connection with any such Proceeding, shall cooperate
with the Company in connection with every such Proceeding, and that the
Executive’s duty of cooperation shall include an obligation to meet with the
Company representatives and/or counsel concerning all such Proceedings for such
purposes, and at such mutually agreeable times and places, as the Company
reasonably requests and which do not unduly interfere with the Executive’s other
personal and business commitments, and to appear for deposition and/or testimony
upon the Company’s request and without a subpoena.
     11. Directors and Officers Insurance. The Executive shall be named as an
insured and covered against the same claims and at the same level of insurance
under the Directors and Officers insurance purchased by the Company for other
senior executives of the Company.
     12. Remedies. The Executive acknowledges that the Company may be
irreparably injured by a violation of paragraphs 8 or 9(b) and he agrees that
the Company shall be entitled to a preliminary injunction, temporary restraining
order, or other equivalent relief (but not recoupment of any profits previously
realized by the Executive relating to any equity awards or otherwise),
restraining the Executive from any breach of either paragraphs 8 or 9(b);
provided, however, that the Company’s only and exclusive remedy for a breach of
subparagraph 9(a) for periods after the Date of Termination shall be the
cessation of vesting of any Awards as described in subparagraph 3(g). If a bond
is required to be posted in order for the Company to secure an injunction or
other equitable remedy, the parties agree that said bond need not be more than a
nominal sum.
     13. Nonalienation. The interests of the Executive under this Agreement are
not subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, or garnishment by creditors of the
Executive or the Executive’s beneficiary.
     14. Withholding. All payments and benefits under this Agreement are subject
to withholding of all applicable taxes.
     15. Indemnity. The Company indemnify the Executive against and shall pay
and advance (to the extent permitted by applicable law) all expenses, including,
without limitation, attorneys’ fees, disbursements and retainers, accounting and
witness fees, travel and deposition costs, expenses of investigations, judicial
or administrative proceedings and appeals, amounts

12



--------------------------------------------------------------------------------



 



paid in settlement by the Executive or on behalf of the Executive, actually
incurred by the Executive in connection with any threatened, pending or
completed claim, action, suit or proceeding, formal or informal, whether brought
in the right of the Company or otherwise and whether of a civil, criminal,
administrative or investigative nature, by reason of the fact that the Executive
as a director, officer, employee or agent of the Company or its affiliates or as
serving at the Company’s request as a director, officer, employee, or agent of
another corporation, limited liability company, partnership, joint venture,
trust, or other enterprise.
     16. Amendment. This Agreement may be amended or cancelled only by mutual
agreement of the parties in writing without the consent of any other person. So
long as the Executive lives, no person, other than the parties hereto, shall
have any rights under or interest in this Agreement or the subject matter
hereof.
     17. Applicable Law. The provisions of this Agreement shall be construed in
accordance with the laws of the State of Colorado, without regard to the
conflict of law provisions of any state.
     18. Severability. The invalidity or unenforceability of any provision of
this Agreement will not affect the validity or enforceability of any other
provision of this Agreement, and this Agreement will be construed as if such
invalid or unenforceable provision were omitted (but only to the extent that
such provision cannot be appropriately reformed or modified).
     19. Waiver of Breach. No waiver by any party hereto of a breach of any
provision of this Agreement by any other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party of any similar or dissimilar provisions and conditions at the same or any
prior or subsequent time. The failure of any party hereto to take any action by
reason of such breach will not deprive such party of the right to take action at
any time while such breach continues.
     20. Successors. This Agreement shall be binding upon, and inure to the
benefit of, the Company and its successors and assigns and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business, and the successor
shall be substituted for the Company under this Agreement.
     21. Notices. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid
(provided that international mail shall be sent via overnight or two-day
delivery), or sent by facsimile or prepaid overnight courier to the parties at
the addresses set forth below (or such other addresses as shall be specified by
the parties by like notice). Such notices, demands, claims and other
communications shall be deemed given:

(a)   in the case of delivery by overnight service with guaranteed next day
delivery, the next day or the day designated for delivery;   (b)   in the case
of certified or registered U.S. mail, five days after deposit in the U.S. mail;
or

13



--------------------------------------------------------------------------------



 



(c)   in the case of facsimile, the date upon which the transmitting party
received confirmation of receipt by facsimile, telephone or otherwise;

provided, however, that in no event shall any such communications be deemed to
be given later than the date they are actually received. Communications that are
to be delivered by the U.S. mail or by overnight service or two-day delivery
service are to be delivered to the addresses set forth below:
to the Company:
4545 Airport Way
Denver, CO 80239
Attn: General Counsel
Fax: (303) 567-5761
or to the Executive:
5051 South Lafayette Lane
Englewood, CO 80113
All notices to the Company shall be directed to the attention of the General
Counsel of the Company, with a copy to the Secretary of the Company. Each party,
by written notice furnished to the other party, may modify the applicable
delivery address, except that notice of change of address shall be effective
only upon receipt.

    22. Dispute Resolution   (a)   The Executive and Company agree that in the
event of any controversy or claim arising out of or relating to the Executive’s
employment with and/or separation from Company, they shall negotiate in good
faith to resolve the controversy or claim privately, amicably and
confidentially. Each party may consult with counsel in connection with such
negotiations.   (b)   All controversies and claims arising from or relating to
this Agreement that cannot be resolved by good-faith negotiations (“Arbitrable
Disputes”) shall be resolved only by final and binding arbitration conducted
privately and confidentially in the Denver, Colorado, metropolitan area by a
single arbitrator who is a member of the panel of former judges that makes up
the Judicial Arbiter Group (“JAG”); any successor of JAG; or, if JAG or any
successor is not in existence, any entity that can provide a former judge to
serve as arbitrator (collectively, the “Dispute Resolution Service”). The
parties understand and agree that this Agreement evidences a transaction
involving commerce within the meaning of 9 U.S.C. § 2, and that this Agreement
shall therefore be governed by the Federal Arbitration Act, 9 U.S.C. §§ 1, et
seq.   (c)   To commence an arbitration pursuant to this Agreement, a party
shall serve a written arbitration demand (the “Demand”) on the other party by
certified mail, return receipt requested, and at the same time submit a copy of
the Demand to the Dispute Resolution Service, together with a check payable to
the Dispute Resolution Service in the amount of

14



--------------------------------------------------------------------------------



 



    that entity’s then-current arbitration filing fee; provided that in no event
shall the Executive be required to pay an arbitration filing fee exceeding the
sum then required to file a civil action in the United States District Court for
the District of Colorado. The claimant shall attach a copy of this Agreement to
the Demand. Within thirty days after receiving the Demand, the respondent shall
mail to the claimant a written response to the Demand (the “Response”), and
submit a copy of the Response to the Dispute Resolution Service, together with a
check for the difference, if any, between the filing fee paid by the claimant
and the Dispute Resolution Service’s then-current arbitration filing fee.   (d)
  Promptly after service of the Response, the parties shall confer in good faith
to attempt to agree upon a suitable arbitrator. If the parties are unable to
agree upon an arbitrator, the Dispute Resolution Service shall select the
arbitrator, based, if possible, on his or her expertise with respect to the
subject matter of the Arbitrable Dispute.   (e)   Notwithstanding the
choice-of-law principles of any jurisdiction, the arbitrator shall be bound by
and shall resolve all Arbitrable Disputes in accordance with the substantive law
of the State of Colorado, federal law as enunciated by the federal courts
situated in the Tenth Circuit, and all Colorado and Federal rules relating to
the admissibility of evidence, including, without limitation, all relevant
privileges and the attorney work product doctrine.   (f)   Before the
arbitration hearing, Company shall be entitled to at least 2 depositions,
including take a discovery deposition of the Executive, and the Executive shall
be entitled to take at least two depositions, including a discovery deposition
of one Company representative as defined by and in accordance with Federal Rule
of Civil Procedure 30(b)(6). Upon the written request of either party, the other
party shall promptly produce documents relevant to the Arbitrable Dispute or
reasonably likely to lead to the discovery of admissible evidence. The manner,
timing and extent of any further discovery shall be committed to the
arbitrator’s sound discretion, provided that under no circumstances shall the
arbitrator allow more depositions or interrogatories than permitted by the
presumptive limitations set forth in F.R.Civ.P. 30(a)(2)(A) and 33(a). The
arbitrator shall levy appropriate sanctions, including an award of reasonable
attorneys’ fees, against any party that fails to cooperate in good faith in
discovery permitted by this subparagraph 22(f) or ordered by the arbitrator.  
(g)   Within thirty days after the arbitration hearing is closed, the arbitrator
shall issue a written award setting forth his or her decision and the reasons
therefore. The arbitrator’s award shall be final, nonappealable and binding upon
the parties, subject only to the provisions of 9 U.S.C. § 10, and may be entered
as a judgment in any court of competent jurisdiction.   (h)   The parties agree
that reliance upon courts of law and equity can add significant costs and delays
to the process of resolving disputes. Accordingly, they recognize that an
essence of this Agreement is to provide for the submission of all Arbitrable
Disputes to binding arbitration. Therefore, if any court concludes that any
provision of this paragraph 22 is void or voidable, the parties understand and
agree that the court shall reform each such provision to render it enforceable,
but only to the extent absolutely necessary to render

15



--------------------------------------------------------------------------------



 



    the provision enforceable and only in view of the parties’ express desire
that Arbitrable Disputes be resolved by arbitration and, to the greatest extent
permitted by law, in accordance with the principles, limitations and procedures
set forth in this Agreement.

     23. Legal and Enforcement Costs. The provisions of this paragraph 23 shall
apply if it becomes necessary or desirable for the Executive to retain legal
counsel or incur other costs and expenses in connection with either enforcing
any and all of his rights under this Agreement or defending against any
allegations of breach of this Agreement by the Company:

(a)   The Executive shall be entitled to recover from the Company reasonable
attorneys’ fees, costs and expenses incurred by him in connection with such
enforcement or defense.   (b)   The Executive shall submit to the Company,
within 30 days of incurring an expense subject to reimbursement pursuant to this
paragraph 23, appropriate documentation evidencing that the Executive has
incurred the expense and the amount thereof. Within 30 days of receipt of such
documentation, the Company shall pay to the Executive (or, at the Executive’s
direction, to directly to the Executive’s attorney) any payments that are
otherwise to be made pursuant to this paragraph 23.   (c)   The Executive shall
be entitled to select his legal counsel; provided, however, that such right of
selection shall not affect the requirement that any costs and expenses
reimbursable under this paragraph 23 be reasonable.   (d)   The Executive’s
rights to payments under this paragraph 23 shall not be affected by the final
outcome of any dispute with the Company; provided, however, that to the extent
that the arbitrators shall determine that under the circumstances recovery by
the Executive of all or a part of any such fees and costs and expenses would be
unjust or inappropriate, the Executive shall not be entitled to such recovery;
and to the extent that such amount have been recovered by the Executive
previously, the Executive shall repay such amounts to the Company.

     24. Survival of Agreement. Except as otherwise expressly provided in this
Agreement, the rights and obligations of the parties to this Agreement shall
survive the termination of the Executive’s employment with the Company.
     25. Entire Agreement. Except as otherwise noted herein or in any separation
agreement subsequently entered into by the Executive and the Company, this
Agreement, including any Exhibit(s) attached hereto, constitutes the entire
agreement between the parties concerning the subject matter hereof and
supersedes all prior and contemporaneous agreements, if any, between the parties
relating to the subject matter hereof; provided, however, that nothing in this
Agreement shall be construed to limit any policy or agreement that is otherwise
applicable relating to confidentiality, rights to inventions, copyrightable
material, business and/or technical information, trade secrets, solicitation of
employees, interference with relationships with other businesses, competition,
and other similar policies or agreement for the protection of the business and
operations of the Company and the Subsidiaries.

16



--------------------------------------------------------------------------------



 



     26. Special Section 409A Rules. Notwithstanding any other provision of this
Agreement to the contrary, if any payment or benefit hereunder is subject to
section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
if such payment or benefit is to be paid or provided on account of the
Executive’s Date of Termination (or other separation from service):

(a)   and if the Executive is a specified employee (within the meaning of
section 409A(a)(2)(B) of the Code) and if any such payment or benefit is
required to be made or provided prior to the first day of the seventh month
following the Executive’s separation from service, such payment or benefit shall
be delayed until the first day of the seventh month following the Executive’s
separation from service; and

(b)   the determination as to whether the Executive has had a termination of
employment (or separation from service) shall be made in accordance with section
409A and the guidance issued thereunder.

17



--------------------------------------------------------------------------------



 



     IN WITNESS THEREOF, the Executive has hereunto set his hand, and the
Company has caused these presents to be executed in its name and on its behalf,
all as of the Effective Date.

             
 
      /s/ Walter C. Rakowich
 
   
 
           
 
      Executive    
 
           
 
      ProLogis    
 
           
 
  By:
Its:   /s/ Jeffrey H. Schwartz
 
Chief Executive Officer    

18